                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
            vs.                          )   CASE NO. 3:04-CR-27 RLM
                                         )
BRIAN AASAND                             )

                             OPINION AND ORDER

      Brian Aasand has written to the court to request an early termination of his

supervised release term. He was sentenced to three years of supervised release to

follow his term of imprisonment, and has about eleven months remaining. He

reports that he has been in no trouble, has used no drugs, and has obtained his

commercial driver's license and a job driving a truck. The probation officer notes

that Mr. Aasand is eligible for an early release, and recommends a finding that Mr.

Aasand's early release would be in the interest of justice. The government opposes

Mr. Aasand's early release, largely on the basis of his criminal history.

      Ordinarily, a petition for early release submitted by an offender with Mr.

Aasand's criminal history would be quickly denied. But Mr. Aasand's excellent

and encouraging performance on supervised release so far makes this a

challenging case. Recognizing that one component of a sentence is to protect the

public from the defendant's future crimes, Mr. Aasand has had a much shorter

time to show his law-abiding behavior then it took him to put together his criminal

record before this sentence. While the court is impressed with Mr. Aasand's
performance, the court believes that on balance it is appropriate to keep him on

supervised release until the end of that term in August 2020.

      Accordingly, the court denies the defendant's request for early release [Doc.

No. 40].

      SO ORDERED.

      ENTERED:      September 18, 2019




                                           /s/ Robert L. Miller, Jr.
                                      Judge
                                      United States District Court




                                        2
